UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-9819 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Dynex Capital, Inc. 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Dynex Capital, Inc. 4991 Lake Brook Drive, Suite 100 Glen Allen, Virginia 23060-9245 Dynex Capital, Inc. 401(k) Plan Glen Allen, Virginia 23060-9245 Table of Contents Items 1-3 1 Item 4 1 Signatures 4 Required Information Items 1-3.The Dynex Capital, Inc. 401(k) Plan (as restated effective July 1, 2010) (the “Plan”) is subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Therefore, in lieu of the requirements of Items 1-3 of Form 11-K, attached are the financial statements of the Plan as of and for the fiscal year ended December 31, 2012, which have been prepared in accordance with the financial reporting requirements of ERISA. Item 4.Pursuant to Sections 103 and 104 of ERISA, and the regulations thereunder, the Plan is not required to file audited financial statements because the Plan has fewer than 100 participants. Dynex Capital, Inc. 401(k) Plan Statement of Plan Assets and Liabilities January 1, December 31, PLAN ASSETS Mutual Funds $ $ Corporate Stocks (Employer Stock) Cash Pending Investment 7 Participant Loan Receivable Total Plan Assets PLAN LIABILITIES Other Liabilities – – Total Plan Liabilities – – NET PLAN ASSETS $ $ Dynex Capital, Inc. 401(k) Plan Statement of Income and Expenses Year Ended December 31, INCOME Contributions – Company Matching $ Contributions – Participant Contributions – Other – Investment Earnings Interest on Participant Loans Total Income EXPENSES Payments to Participants Total Expenses NET INCOME Net Plan Assets, Beginning of Year Net Plan Assets, End of Year $ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the administrators of the Dynex Capital, Inc. 401(k) Plan (as restated effective July 1, 2010) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. DYNEX CAPITAL, INC. 401(k) PLAN (as restated effective July 1, 2010) Date: July 15, 2013 By: /s/ Stephen J. Benedetti Stephen J. Benedetti Executive Vice President, Chief Operating Officer & Chief Financial Officer Dynex Capital, Inc., Plan Administrator
